                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:07-CR-26-BR



  UNITED STATES OF AMERICA

       v.                                                               ORDER

  FRANKIE CORNELL ELLIS, JR.



       This matter is before the court on defendant’s motion for a reduction of his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 138.)

       In 2008, after defendant pled guilty to possession of a firearm by a convicted felon and to

conspiracy to distribute and possess with intent to distribute 50 grams or more of cocaine base,

the court sentenced him to 262 months imprisonment and 5 years supervised release. The Fourth

Circuit Court of Appeals affirmed defendant’s conviction. (DE # 66.) In 2019, based on the

First Step Act of 2018 (“First Step Act”), the court reduced defendant’s sentence to 188 months

imprisonment and 4 years supervised release. (DE # 134.)

       In April 2020, by letter, defendant requested that he be released from imprisonment to

home confinement based on his medical conditions and COVID-19. (DE # 136.) Construing the

letter as a motion for a sentence reduction under § 3582(c)(1), the court denied it without

prejudice to defendant exhausting his administrative remedies in the Bureau of Prisons (“BOP”).

(DE # 137.)

       In June 2020, defendant filed pro se the instant motion. Pursuant to Standing Order No.

19-SO-3 (E.D.N.C. Jan. 25, 2019), the court appointed counsel to represent defendant for

purposes of the motion. Appointed counsel filed a supporting memorandum with supporting




            Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 1 of 7
documents. (DE ## 142, 144.) The government filed a response in opposition, (DE # 147), to

which defendant filed a reply, (DE # 148). Later, defendant supplemented his motion. (DE #

149.)

        Defendant requests a reduction in his sentence of imprisonment to time served pursuant

to § 3582(c)(1)(A)(i), as amended by the First Step Act.1 That statute provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment . . . , after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—
                        (i) extraordinary and compelling reasons warrant
                        such a reduction . . .
                and that such a reduction is consistent with applicable
                policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

        The relevant policy statement is set forth in United States Sentencing Guideline §

1B1.13, “Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A).” 2 “Th[at]

policy statement . . . requires: (1) extraordinary or compelling reasons to warrant a reduction in a

defendant’s sentence, (2) that the defendant is not a danger to the safety of others or the



1
  The First Step Act amended § 3582(c)(1)(A) to permit a defendant to bring such a motion. See Pub. L. No. 115-
391, § 603(b), 132 Stat. 5194, 5239 (2018).
2
  Technically, the policy statement, which was adopted prior to the First Step Act, applies only to motions filed by
the Bureau of Prisons. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28,
2019). “The Sentencing Commission has not amended or updated the old policy statement since the First Step Act
was enacted, nor has it adopted a new policy statement applicable to motions filed by defendants. While the old
policy statement provides helpful guidance, it does not constrain the Court’s independent assessment of whether
‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).” Id. at *6-7 (citation
and footnote omitted).

                                                         2

           Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 2 of 7
community, and (3) that release from custody complies with § 3553(a) factors.” United States v.

Lake, No. CR 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (citing

U.S.S.G. § 1B1.13 (2018)); see also United States v. Kibble, Criminal No. 2:19-00077, 2020 WL

3470508, at *2 (S.D.W. Va. June 25, 2020).

       Under the policy statement, extraordinary and compelling reasons justifying a sentence

reduction exist based on any of the following circumstances:

       (A)      Medical Condition of the Defendant.—
               (i)      The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
               (ii)     The defendant is—
                        (I)     suffering from a serious physical or medical condition,
                        (II)    suffering from a serious functional or cognitive impairment,
                        or
                        (III) experiencing deteriorating physical or mental health
                                because of the aging process,
                        that substantially diminishes the ability of the defendant to
                        provide self-care within the environment of a correctional facility
                        and from which he or she is not expected to recover.
       (B)       Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.
       (C)     Family Circumstances.
               (i)     The death or incapacitation of the caregiver of the defendant’s minor
               child or minor children.
               (ii)      The incapacitation of the defendant’s spouse or registered partner
               when the defendant would be the only available caregiver for the spouse or
               registered partner.
       (D)      Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B.13, cmt. n.1.




                                                  3

         Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 3 of 7
        Even if a defendant establishes extraordinary and compelling reasons to support a

sentence reduction, the court must still consider the applicable § 3553(a) factors. See 18 U.S.C.

§ 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).

        These factors include: “(1) [Defendant’s] personal history and characteristics; (2)
        his sentence relative to the nature and seriousness of his offense; (3) the need for a
        sentence to provide just punishment, promote respect for the law, reflect the
        seriousness of the offense, deter crime, and protect the public; (4) the need for
        rehabilitative services; (5) the applicable guideline sentence; and (6) the need to
        avoid unwarranted sentencing disparities among similarly-situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2 (D. Md. July 28, 2020)

(citation omitted) (alteration in original).

        Initially, the government contends defendant still has failed to exhaust his administrative

remedies within the BOP. (Resp., DE # 147, at 15; Kelley Decl., DE 147-2, at 2.) However,

since the filing of the government’s response, the Warden denied defendant’s request for

compassionate release/reduction in sentence based on the coronavirus pandemic. (DE # 149-1.)

Accordingly, the court concludes that defendant has satisfied § 3582(c)(1)(A)’s exhaustion

requirement.

        Turning to the merits, defendant contends his comorbid conditions make him vulnerable

to severe illness from COVID-19 and create extraordinary and compelling reasons warranting his

release. (Mem., DE # 144, at 4-6.) The government argues defendant’s sentence should not be

reduced because defendant’s medical conditions can be managed in the correctional setting and

because of the danger defendant would pose to the community and considering the § 3553(a)

factors. (Resp., DE # 147, at 17-19.)

        “[I]n considering whether extraordinary and compelling reasons for a sentence reduction

exist in light of COVID-19, [district courts] have considered the age of the prisoner, the severity

and documented history of the defendant’s health conditions, and the proliferation and status of

                                                  4

          Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 4 of 7
infections in the prison facility.” Kibble, 2020 WL 3470508, at *2 (citing United States v.

Brady, No. S2 18 Cr. 316 (PAC), 2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (collecting

cases)). The Centers for Disease Control and Prevention’s (“CDC”) list of risk factors for

COVID-19 complications also informs the court’s evaluation. Everett v. United States, No.

4:16cr35, 2020 WL 5793428, at *3 (E.D. Va. Sept. 25, 2020).

       Defendant is 40 years old. He suffers from medical conditions which the CDC identifies

as increasing, or potentially increasing, the risk of severe illness from the virus that causes

COVID-19. See CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last visited Nov. 24, 2020). (See also Mem.,

Ex. 1, DE # 142-1.) Based on the medical records submitted, defendant’s medical conditions

appear to be adequately controlled. Defendant has recently been transferred to United States

Penitentiary Coleman I. See Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/ (search BOP Register Number 50829-056) (last visited Nov. 24,

2020). (See also Def.’s Letter, DE # 150.) There, the infection rate appears low, as 5 out of

1149 inmates and 32 staff are currently positive for COVID-19. See COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited Nov. 24, 2020). However, less than half the

inmate population has been tested. See Federal Bureau of Prisons, COVID-19 Inmate Test

Information, https://www.bop.gov/coronavirus/ (last visited Nov. 24, 2020). Considering that

defendant has multiple risk factors for severe illness should he contract COVID-19 while

incarcerated, the court concludes extraordinary and compelling reasons exist to warrant reducing

defendant’s sentence.

       The court also considers the relevant § 3553(a) factors and defendant’s potential danger

to the community. Prior to his conviction for the instant offenses, defendant had been convicted



                                                  5

          Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 5 of 7
of four felonies, including one where defendant shot the victim four times and another involving

vaginal intercourse with a minor. (PSR ¶¶ 24, 25.) He is required to register as a sex offender.

(Id. ¶ 25.) In conjunction with his drug trafficking activity, defendant traded and sold, and

robbed others of, firearms. (Id. ¶ 10.) He committed the instant offenses while on probation.

(Id. ¶ 35.)

        During his incarceration for the instant offenses, defendant has taken many educational

courses and satisfied his financial obligation. (Mem., Ex. 4, DE # 144-4, at 1-2.) The BOP has

disciplined him more than 20 times, many for committing prohibited acts of the greatest level of

severity. (See Resp., Ex. 1, DE # 147-1.) See also BOP Program Statement 5270.09, Inmate

Discipline Program, Table 1 (Aug. 1, 2011). Although the documentation filed indicates that the

last prohibited act defendant committed was more than two years ago, (see Resp., Ex. 1, DE #

147-1), the court notes that since briefing concluded, the BOP has moved defendant’s projected

release date from 16 March 2022, (Mem., Ex. 4, DE # 144-4, at 1), to 12 April 2022, Federal

Bureau of Prisons Inmate Locator, https://www.bop.gov/inmateloc/ (search BOP Register

Number 50829-056) (last visited Nov. 24, 2020), leading the court to believe defendant may

have been recently sanctioned for another prohibited act.

        Considering all the circumstances, including that the court has already significantly

reduced defendant’s sentence, the court concludes that reducing defendant’s sentence below 188

months imprisonment would not provide just punishment, protect the public, or reflect the nature

and seriousness of his offenses. Defendant’s motion for a sentence reduction is DENIED. For

purposes of the record, the Clerk is DIRECTED to file under seal on the docket defendant’s




                                                 6

              Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 6 of 7
presentence report.

       This 25 November 2020.




                                __________________________________
                                            W. Earl Britt
                                            Senior U.S. District Judge




                                         7

         Case 4:07-cr-00026-BR Document 151 Filed 11/25/20 Page 7 of 7
